internal_revenue_service number release date index number --------------------------- -------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-109917-07 date date legend taxpayer decedent foundation ------------------------------------------ trust --------------------------- ----------------------------- ---------------------------------------------------------------------------------------------- --------------------- ------------ ----------------------- ----------------------- ----------------------------------------------- state date date statute dear ---------------- - this is in response to your authorized representative’s letter dated date and subsequent correspondence in which you request rulings concerning sec_2518 and sec_2055 of the internal_revenue_code the facts and representations submitted are as follows decedent a resident of state died testate on date under decedent’s will the residue of decedent’s estate is to be distributed to trust paragraph of trust provides in pertinent part that one-third of the trust residue be distributed outright to taxpayer except that if taxpayer disclaims all or a portion of the property that would have otherwise passed to taxpayer the disclaimed property shall be distributed to foundation on date the internal_revenue_service issued a determination_letter indicating that foundation is exempt from federal_income_tax under sec_501 as an organization described in sec_501 and that foundation is a private_foundation within the meaning of sec_509 plr-109917-07 taxpayer who is one of the directors of foundation proposes to disclaim a portion of the property passing under trust prior to the time that taxpayer executes the disclaimer the directors of foundation propose to amend foundation’s bylaws pursuant to article of the proposed bylaws the property passing to foundation pursuant to taxpayer's disclaimer will at all times during taxpayer's lifetime be segregated from the other_property of the foundation and be maintained as a separate fund of foundation the separate fund will be overseen by a committee that shall have sole authority over the disposition and disbursement of the separate fund taxpayer shall have no rights or powers with respect to the disposition or disbursement of the separate fund or with respect to the election or removal of members of the separate fund committee you have requested the following rulings the proposed disclaimer will constitute a qualified_disclaimer under sec_2518 and the property passing to foundation as a result of the disclaimer will qualify for the estate_tax charitable deduction under sec_2055 ruling_request sec_2046 provides that disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides in part that if a beneficiary who disclaims an interest in property is also a fiduciary that person cannot plr-109917-07 retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a disclaimer by a beneficiary who is also a fiduciary would not meet the requirements of a qualified_disclaimer if the fiduciary retains a discretionary power to allocate enjoyment of that interest among members of a designated class sec_25_2518-2 provides that the requirements of a qualified_disclaimer will not be satisfied if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution of the property or interest in property to another person unless such power is limited by an ascertainable_standard sec_25_2518-3 provides that a disclaimer is not a qualified_disclaimer under sec_2518 if the beneficiary disclaims income derived from specific property transferred in trust while continuing to accept income derived from the remaining properties in the same trust unless the disclaimer results in such property being removed from the trust and passing without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent a disclaimer of both an income_interest and a remainder_interest in specific trust assets is not a qualified_disclaimer if the beneficiary retains interests in other trust property unless as a result of the disclaimer such assets are removed from the trust and pass without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent sec_25_2518-3 provides that a disclaimer of an undivided portion of a separate interest in property that meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant's separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant's interest in such property and in other_property into which such property is converted in revrul_72_552 1972_2_cb_525 the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that because the decedent retained the right in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent's gross_estate at his death under sec_2036 under statute any person to whom an interest in property devolves by whatever means may disclaim it in whole or in part by means of a written disclaimer the property plr-109917-07 subject_to the disclaimer passes as if the person disclaiming had predeceased the decedent here taxpayer proposes to timely disclaim a portion of the property passing under trust it is represented that taxpayer has not and will not have accepted any of the benefits of the disclaimed property prior to executing the disclaimer under statute taxpayer is treated as predeceasing decedent with respect to the disclaimed property as a result of the disclaimer the disclaimed property and any income attributable to it will be removed from trust and pass to foundation pursuant to the terms of the proposed amendments to foundation's bylaws the disclaimed property will be held in a separate fund separate and apart from the other foundation assets the power to make distributions of income and or principal from the separate fund and to select the recipients of such distributions will be held exclusively by the separate fund committee taxpayer will have no rights or powers with respect to the disposition or disbursement of the separate fund or with respect to the election or removal of members of the separate fund committee accordingly if taxpayer executes the disclaimer and it is delivered to the appropriate party within months of the date of decedent’s death taxpayer's disclaimer will constitute a qualified_disclaimer under sec_2518 ruling_request sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes a foundation described in sec_501 is one that is organized and operated exclusively for these purposes sec_20_2055-2 of the estate_tax regulations provides that in the case of decedents dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of a qualified_disclaimer under sec_2518 under statute taxpayer is treated as predeceasing decedent with the result that under the terms of trust the disclaimed property will pass to foundation it is represented that foundation is an organization described in sec_501 accordingly the property passing to foundation as a result of the disclaimer will qualify for the estate_tax charitable deduction under sec_2055 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-109917-07 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _______________________________ james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure
